
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


July 21, 2000

Mr. Wayne B. Goldberg
307 Sheffield Avenue
Powell, OH 43065

Dear Wayne:

        I am very pleased to confirm our offer of the position of Group Vice
President of Operations. This letter provides a confirmation of the compensation
and benefits offered to you as we had discussed.

Salary:   $225,000 annually. Salary will be reviewed on the anniversary date of
your employment.
Bonus:
 
Participation in our executive bonus plan with a target bonus of 40% of base pay
and a maximum potential bonus of 80% of base pay. A copy of the bonus plan is
enclosed for your review. For the business plan year 2000, your bonus will be
guaranteed at 40% of base pay prorated from July 24, 2000, assuming this is your
first day of employment.
Sign On Bonus:
 
$100,000
Stock Options:
 
Participation in our Non-qualified Stock Option Plan with an initial grant of
options to purchase 100,000 shares of Meditrust paired share stock (pending
approval of the Board of Directors). The exercise price for the options will be
set at fair market value at the close of the market on the first date of
employment. These options vest over four years—25% on each of the successive
anniversary dates of the effective date of your employment, pursuant to said
Stock Option Plan.
Car Allowance:
 
You will receive a car allowance of $1000 per month in lieu of reimbursement for
use of your personal vehicle for business.
Vacation:
 
You will be eligible to take three weeks of vacation each calendar year,
prorated for the first year of employment.
Other Benefits:
 
Enclosed you will find a detailed explanation of our health, life, dental,
long-term disability and other benefit plans. You are eligible to enroll in our
Flexible Benefits program on the first of the month after one full month of
service.
Relocation:
 
Reimbursement for normal costs in connection with a relocation as explained in
the enclosed policy.
 
 
 

1

--------------------------------------------------------------------------------


Severance:
 
Although La Quinta does not generally have employment contracts for our
officers, we will commit that if your employment terminates without cause
(either by the company or by you for the reasons noted in (a)-(c) below), your
severance payment will be one (1) year of salary plus the target bonus for that
year (the "severance period.") Furthermore, in the event you are terminated
without cause, you will be entitled to continue to receive during the severance
period such company provided group health insurance, life insurance and
long-term disability coverage as are in effect for you at the time of
termination. In the event your employment with La Quinta is terminated
voluntarily (except for the reasons noted in (a)-(c) below), or by reason of
death, disability (which may entitle you to coverage under the long-term
disability plan) or for "cause," no severance would be due or payable. For
purposes thereof, "cause" shall be (a) your willful and continuing failure to
discharge your duties and responsibilities to La Quinta, (b) any material act of
dishonesty involving La Quinta, or (c) conviction of a felony. The election on
your part to terminate your employment because of: a) the assignment duties
which are materially inconsistent with your position or any action by the
Company which results in material diminution or a material adverse change in
such position; b) any material breach of this understanding by the Company; or
c) a relocation of your principal base of operations to any location which
requires you to increase your daily inbound commute by more than 45 minutes
shall be considered to be a "without cause" termination for the above purposes.
Should such election on your part to terminate under the above circumstances
occur following a Change of Control, the benefits specified following a Change
of Control, as hereinafter specified, will control. Any disputes arising out of
this arrangement will be arbitrated in the State of Texas under the rules of the
American Arbitration Association. The judgment of the arbitrator is final. The
prevailing party shall receive costs and attorneys' fees paid. If termination of
employment is due to a Change of Control, then your severance would be two
(2) years salary and two (2) years of the respective target bonus (the "extended
severance period.") Furthermore, you will be entitled to receive during the
extended severance period such company-provided group health insurance, life
insurance and long-term disability coverage as are in effect for you at the time
of termination. "Change of Control" shall mean: (1) any transaction, or series
of transactions, including, but not limited to any merger, consolidation, or
reorganization, which results when any "person" as defined in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
"group" as defined in Section 13(d) of the Exchange Act, but excluding the
Company, any subsidiary of the Company, and any employee benefit plan sponsored
or maintained by the Company or any subsidiary of the Company, directly or
indirectly, becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities; (2) when,
during any period of 24 consecutive months the individuals who, at the beginning
of such period, constitute the Board (the "Incumbent Directors") cease for any
reason other than death to constitute at least a majority of the Board;
provided, however, that a director who was not a director at the beginning of
such 24-month period shall be deemed to have satisfied such 24-month requirement
(and be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this section; or (3) when the stockholders of the Company approve a plan of
complete liquidation of the Company; or an agreement for the sale or disposition
of substantially all the Company's assets other than a sale of the Company's
health care assets; or a merger, consolidation, or reorganization of the Company
in which stockholders of the Company immediately prior to the transaction own
less than 50% of the combined voting power of the surviving entity. Provided,
however, in the event that the Change of Control under (1) above occurs in a
transaction with Accor S.A. or any of its affiliates, then you shall have the
option for thirty (30) days following consummation of said transaction to
terminate your employment and trigger the aforesaid severance benefits. In
addition, if a Change of Control should occur, and prior to July 23, 2003 your
employment is terminated "without cause" or due to Accor S.A. involvement, the
Company agrees to purchase your Dallas area residence at its appraised value (as
established by La Quinta).
 
 
 

2

--------------------------------------------------------------------------------


House Purchase:
 
La Quinta agrees to purchase your Ohio residence at its appraised value (as
established by La Quinta).
Taxes:
 
To the extent any payment to you upon a "Change of Control" is subject to an
excise tax under Section 4999 of the Internal Revenue Code or any similar
federal or state excise tax ("Excise Tax") you will be paid an additional amount
the ("Gross-Up Payment") such that after the payment by you of all federal,
state or local income taxes, excise taxes, FICA tax or other taxes imposed upon
receipt of the Gross-Up Payment, you will retain an amount of the Gross-Up
Payment equal to the Excise Tax imposed on the severance payment and benefits
referenced herein. Payment of such Excise Tax shall be further governed by the
terms and conditions in Exhibit "A", attached hereto.
Start Date:
 
Your start date is July 24, 2000.

        Please call me if you have any questions regarding this letter, as it is
important for both of us to have as clear and complete an understanding as
possible.

        I look forward to working with you and am confident that you are fully
capable of making a significant contribution to the success of La Quinta Inns.
Welcome aboard.

Sincerely,

/s/ Butch

Francis W. Cash
President and CEO

FWC:vae

Encl.

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34

